DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
      Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (JP2001-015376) in view of Yokoyama (US5198154).
	Regarding Claim 1,  Yamaguchi teaches, in Drawings, a multilayer ceramic capacitor comprising: a multilayer chip having a parallelepiped shape (see drawing) in which each of a plurality of dielectric layers (4) and each of a plurality of internal electrode layers (3) are alternately stacked and each of the plurality of internal electrode layers is alternately exposed to two end faces of the multilayer chip (see drawing), a main component of the plurality of dielectric layers being a ceramic [0008]; and a pair of external electrodes (2, 7-9) that are formed on the two end faces (see drawings); wherein: the pair of external electrodes have a structure in which a plated layer (7-9) is formed on a ground layer (2); a main component of the 
Yamaguchi does not the ground layer further includes molybdenum predominantly as molybdenum oxide, and at least a part of a surface of the ground layer on a side of the plated layer includes molybdenum oxide.  
	Yokoyama teaches a layer further includes molybdenum predominantly as molybdenum oxide, and at least a part of a surface of the ground layer on a side of the plated layer includes molybdenum oxide (column 4 lines 41-63)(abstract)(industrial applicability).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the ground layer and at least a part of a surface of the ground layer of the plated layer as disclosed by Yamaguchi to be molybdenum oxide as shown in Yokoyama in order to further improve an intimate bonding between a metal and substrate (US5198154- column 4 lines 59-60)(abstract)(industrial applicability).
Regarding Claim 2, Yamaguchi and Yokoyama further teaches the multilayer ceramic capacitor as claimed in claim 1, wherein the plated layer includes a Sn-plated layer ([0023]).
Regarding Claim 3 Yamaguchi and Yokoyama further teaches the multilayer ceramic capacitor as claimed in claim 1, wherein a main component metal of the ground layer is Ni ([0009]).
Regarding Claim 4, Yamaguchi and Yokoyama further teaches the multilayer ceramic capacitor as claimed in claim 1, wherein a main component of the internal electrode layer is Ni ([0009]).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (JP2001-015376) in view of Yokoyama (US5198154) and further in view of Yamazaki (US2009/0225494).
Regarding Claim 5, Yamaguchi and Yokoyama teaches the multilayer ceramic capacitor as claimed in claim 1, but does not disclose the ceramic of the dielectric layer has a perovskite structure.
Yamazaki teaches the ceramic of the dielectric layer has a perovskite structure ([0037]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multilayer ceramic capacitor disclosed by Yamaguchi with the perovskite structure as disclosed by Yamazaki in order to have a composite oxide have a high relative dielectric constant by having crystal structure using the structure of .BiTiO3 (Yamazaki, [0039]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        

/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848